                           UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                      ORLANDO DIVISION

CHRIS CASTORO,

                         Plaintiff,

v.                                                            Case No: 6:18-cv-1566-Orl-41KRS

PLANET FINANCIAL GROUP, LLC,

                         Defendant.


                                                ORDER
          This cause came on for consideration without oral argument on the following motion filed

herein:

          MOTION:        DEFENDANT’S MOTION TO QUASH PLAINTIFF’S
                         SUBPOENAS FOR PRODUCTION OF DOCUMENTS FROM
                         NON-PARTIES HOMETEAM EQUITY, LLC AND FIFTH
                         THIRD BANCORP AND FOR ENTRY OF A PROTECTIVE
                         ORDER (Doc. No. 18)

          FILED:         December 11, 2018

          THEREON it is ORDERED that the motion is GRANTED in part and
          DENIED in part.

          Plaintiff, Chris Castoro, filed a complaint in state court against Defendant Planet Financial

Group, LLC (“Planet”), alleging violation of the Florida Whistleblower Act (“FWA”), Fla. Stat. §

448.101, et al., and retaliation in violation of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §

201 et seq.      Doc. No. 1.    Planet removed the case to this Court based on federal question

jurisdiction and supplemental jurisdiction. Doc. No. 1.

          Plaintiff served subpoenas for production of documents on two nonparties: HomeTeam

Equity, LLC (“HomeTeam”); and Fifth Third Bancorp (“Fifth Third”). Doc. Nos. 18-1, 18-2.
Both subpoenas require production of documents on December 14, 2018. Id. The subpoena to

HomeTeam was served on November 26, 2018, Doc. No. 20-2, and HomeTeam served objections

to the subpoena on December 5, 2018. The subpoena to Fifth Third was served on November 23,

2018, and Fifth Third served objections to the subpoena on December 7, 2018. Doc. No. 18-4.

       Planet now asks the Court to quash both subpoenas and to enter a protective order relieving

each nonparty from the obligation to respond to the subpoena served on it. Plaintiff has filed a

motion to compel HomeTeam to respond to the subpoena. Doc. No. 20. As of the writing of this

Order, no motion to compel Fifth Third to respond to the subpoena served on it has been filed.

        The motion to enter a protective order to relieve Fifth Third of the obligation to respond to

the subpoena is well taken. Federal Rule of Civil Procedure 45(d)(2)(B) provides that if a nonparty

commanded to produce documents objects to the subpoena within 14 days after service, the nonparty

is entitled to protection unless and until the party issuing the subpoena files a motion to compel

compliance with the subpoena. Fifth Third served its objection to the subpoena within 14 days

after service. Because Plaintiff has not filed a motion to compel Fifth Third to respond to the

subpoena, the motion for a protective order as to Fifth Third is GRANTED. Fifth Third need not

respond to the subpoena unless and until it is ordered to do so by this Court. Fed. R. Civ. P.

45(d)(2)(B)(ii).

       The motion for a protective order to relieve HomeTeam of the obligation to respond to the

subpoena is also well taken in part. HomeTeam timely served objections to the subpoena issued to

it. While Plaintiff has filed a motion to compel HomeTeam to respond to the subpoena, the motion

to compel is not yet ripe for consideration. Therefore, the motion for a protective order as to

HomeTeam is also GRANTED. HomeTeam need not respond to the subpoena unless and until it

is ordered to do so by the Court. Id.



                                                -2-
       The requests to quash the subpoenas are DENIED. While Planet contends that it has

standing to move to quash the subpoenas on behalf of the nonparties, it presented no evidence to

support its assertion that the subpoenas call for production of its “highly confidential” information.

“In the absence of a claim of privilege, a party does not have standing to object to a subpoena

directed to a non-party witness.” Medi-Weightloss Franchising USA, LLC v. Medi-Weightloss

Clinic of Boca Raton, LLC, No. 8:11-cv-2437-T-30MAP, 2012 WL 12904394, at * 3 (M.D. Fla.

May 10, 2012). Planet may assert its claim that the subpoenas call for production of documents in

which it asserts a personal right or privilege, supported by evidence, in response to motions to

compel. However, the nonparties must also respond to motions to compel or their objections to the

subpoenas may be found to have been abandoned. Cf. Platypus Wear, Inc. v. Clarke Modet &

Co., Inc., No. 06-20976-CIV, 2007 WL 4557158, at *2–3 (S.D. Fla. Dec. 21, 2007).

       DONE and ORDERED in Orlando, Florida on December 13, 2018.

                                                       Karla R. Spaulding
                                                        KARLA R. SPAULDING
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 -3-
